    Case: 1:20-cv-06211 Document #: 45 Filed: 01/07/21 Page 1 of 2 PageID #:516




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



 ABBOTT LABORATORIES and ABBOTT
 RAPID DX NORTH AMERICA, LLC,
                      Plaintiffs,                     Case No. 1:20-cv-06211
      v.

                                                      Hon. Edmond E. Chang
 JUSTIN BROWN,
                                 Defendant.


                              PRELIMINARY INJUNCTION ORDER

       Plaintiffs’ Motion for a Preliminary Injunction (Dkt. 7) is currently pending before the

Court. Pursuant to the parties’ stipulation, until this Court finally determines the parties’ respective

rights, it is hereby ORDERED:

   1. Defendant shall immediately cease any and all uses of trademarks owned by Abbott

       Laboratories or Abbott Rapid Dx North America, LLC (collectively, “Abbott”), including

       ABBOTT and         .

   2. Defendant shall immediately cease using the domain abbottdx.com and any email

       addresses at that domain, including justin.brown@abbottdx.com, and Defendant shall

       disable the domain abbottdx.com.

   3. Defendant shall immediately cease any and all representations or suggestions that he is

       employed by or otherwise affiliated with Abbott, including in any email address, email

       signature, or social media profile.

   4. Defendant shall immediately return to Abbott his Abbott-issued laptop, mobile device, and

       tablet, any Abbott paper files or electronically-stored documents, as well as any other

       Abbott property in his possession.
    Case: 1:20-cv-06211 Document #: 45 Filed: 01/07/21 Page 2 of 2 PageID #:517




   5. The hearing on Plaintiffs’ Motion for a Preliminary Injunction, scheduled for January 13,

      2021, at 10:30 a.m., is stricken.


ENTERED THIS 7th day of January, 2021.


                                              Hon. Edmond E. Chang, U.S. District Court Judge
                                              United States District Court for the Northern District
                                              of Illinois




                                              2
